           Case 4:20-cv-01317-SBA Document 27 Filed 06/25/20 Page 1 of 9



Eeon fka Brett Jones
304 S. Jones Blvd., Ste 1967
Las Vegas, Nevada 89107

                               UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN
                                  ITHERN DISTRICT
                                         DISTRICT OF
                                                  OF CALIFO^^®o®'"v k v.
                                     OAKLAND DIVISION


EEON,ETAL.,

        Petitioner(s),                                       Case No: 20-cv-01317-SBA

  V.


GOOGLE,INC., ETAL.,                                               MOTION FOR ENTR Y OF

        Respondent(s).                                               DEFA UL T JUDGMENT




                       MOTION FOR ENTRY OF DEFAULT JUDGMENT




       Petitioner(s) Brett "Eeon" Jones, et al., requests that entry ofjudgment by default be
entered against the Respondent(s) Google, Inc., et al., pursuant to Federal Rule of Civil
Procedure 55(b). In support of this request, Petitioner(s) rely upon the record in this case and the
Affidavit submitted herein.




        Dated this 18th day of June 2020.




                                                                                Brett "Eeon" Jones




                                                                                          Page 1 of5
Case 4:20-cv-01317-SBA Document 27 Filed 06/25/20 Page 2 of 9
Case 4:20-cv-01317-SBA Document 27 Filed 06/25/20 Page 3 of 9
Case 4:20-cv-01317-SBA Document 27 Filed 06/25/20 Page 4 of 9
Case 4:20-cv-01317-SBA Document 27 Filed 06/25/20 Page 5 of 9
Case 4:20-cv-01317-SBA Document 27 Filed 06/25/20 Page 6 of 9
Case 4:20-cv-01317-SBA Document 27 Filed 06/25/20 Page 7 of 9
Case 4:20-cv-01317-SBA Document 27 Filed 06/25/20 Page 8 of 9
Case 4:20-cv-01317-SBA Document 27 Filed 06/25/20 Page 9 of 9
